985 So. 2d 681 (2008)
Gregory MICKENS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2133.
District Court of Appeal of Florida, Fourth District.
July 2, 2008.
Gregory Mickens, Arcadia, pro se.
No appearance required for appellee.
PER CURIAM.
Gregory Mickens pled guilty to possession of cocaine, resisting an officer with violence, and possession of marijuana. Pursuant to a negotiated plea agreement, he was adjudicated guilty and sentenced to twenty months in prison with credit for time served. He did not appeal the sentence, but now appeals the trial court's order denying his Rule 3.800(c) motion for reduction or modification of the sentence imposed pursuant to a negotiated plea agreement. He seeks reduction or modification of his sentence based on a recent United States Supreme Court decision scrutinizing the sentencing discrepancy between crack cocaine and powder cocaine offenses under the federal sentencing guidelines and holding that federal district courts can deviate from those guidelines in appropriate circumstances. See Kimbrough v. United States, ___ U.S. ___, 128 S. Ct. 558, 169 L. Ed. 2d 481 (2007).
Because trial court orders denying rule 3.800(c) motions to mitigate are not appealable, *682 we dismiss this appeal. See Williams v. State, 944 So. 2d 549 (Fla. 3d DCA 2006) and Lusskin v. State, 717 So. 2d 1076 (Fla. 4th DCA 1998).
POLEN, TAYLOR and HAZOURI, JJ., concur.